Citation Nr: 0801322	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-32 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for a respiratory 
disability, claimed as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1970 to July 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that in pertinent part denied entitlement to 
service connection for asbestos-related lung disease and 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for spina bifida.

In July 2006, the Board adjudicated other claims on appeal, 
but remanded the issues of service connection for residuals 
of a low back injury and for a respiratory disability claimed 
due to asbestos exposure.

Service connection for a respiratory disability claimed as 
due to asbestos exposure is addressed in the REMAND portion 
of the decision below and is REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence dissociates any current low back 
symptomatology with active service.  





CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
give notice to the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  The RO must provide this notice prior to an 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

VA's duty to notify the veteran of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied prior to the August 2003 rating decision 
by way of a letter sent to the veteran in March 2003, which 
addressed all notice requirements.  The letter mentions the 
evidence needed to substantiate the claim, the veteran's and 
VA's duty to obtain this evidence, and the letter asks the 
veteran to submit relevant evidence in his possession. 

VA also provided the additional notices recommended by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
April and August 2006.  

In this case, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has 
obtained any necessary medical opinions.  The claimant 
submitted medical evidence and was afforded a VA medical 
examination.  Neither the claimant nor his representative has 
identified, nor does the record indicate, that any additional 
evidence is necessary for fair adjudication of the claim.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 notes, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

The veteran's service medical records (SMRs) reflect that he 
complained of back pains during recruit training in August 
1970.  Spina bifida occulta was detected during an 
examination for hypertension in June 1973.  In August 1973, 
he was treated for low back pain following heavy lifting the 
day prior.  In November 1973, he was treated for a low back 
injury after he slipped on a ladder aboard ship.  

The veteran underwent a separation examination in June 1978.  
He completed a medical history questionnaire, reporting a 
history of broken bones and of tumor, growth, cyst, or 
cancer, but he did not respond to the question of recurrent 
back pain.  Because the spine and musculoskeletal portion of 
the examination report was left uncompleted by the examiner, 
it cannot be ascertained whether the spine was normal or 
abnormal at separation.

An initial VA examination, conducted in November 1983, 
reflects that spina bifida occulta was seen at L5-S1.  The 
lumbar vertebrae were otherwise normal.  

In March 1988, the veteran requested that his service-
connected back condition be evaluated.  The RO notified the 
veteran that service connection had not been established for 
his back condition.  

An August 2002 private medical report notes that a June 2002 
low back injury had resulted in herniated nucleus pulposes at 
L4-5 and L5-S1.  A laminectomy was performed.  A November 
2002 VA outpatient treatment report notes a history of 
several ruptured discs, a laminectomy, and some residual 
nerve damage.  

In May 2003, the veteran requested service connection for a 
back condition.  He submitted a June 2002 private treatment 
report that notes that he had recently fallen and had 
developed low back pain radiating to both buttocks.  X-rays 
showed 5 functional lumbar vertebrae with degenerative 
changes and spurring at L4 and L5, but no evidence of 
fracture, dislocation, neoplastic disease, congenital 
abnormality, chronic infection, or metabolic disturbance.  A 
ruptured disc was suspected.  

In his substantive appeal, the veteran argued that he did not 
seek service connection for spina bifida, but rather, for a 
degenerated disc.

In May 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge that he 
lifted heavy mechanisms during active service.  He testified 
that he repeatedly strained his back.  Although he stated 
that he had no back injury during active service, he did 
further recall that he injured his back when he was pushed 
off a diving board in basic training.  He testified as to low 
back symptoms ever since active service and that a new back 
injury in 2002 led to the discovery of an old degenerated 
disc.

In July 2006, the Board remanded the case for a medical 
examination and an opinion.  In July 2007, a VA physician 
reviewed the medical history, examined the veteran, and 
opined that any current back pain was unlikely to be related 
to active service.  The physician based the opinion on a 
history of heavy labor for 20 years following his diving 
board injury during active service.  

The Board concedes that the veteran's SMRs reflect complaints 
of back pains and that the separation examination report 
fails to mention whether the spine was normal or abnormal; 
however, the recent medical opinion that dissociates any 
current back pains from active service appears to be based on 
correct facts and therefore has probative weight.  The Court 
has held that medical opinions based upon inaccurate factual 
premises are entitled to no probative weight.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  On the other hand, 
medical opinions, when based on correct facts, even those 
provided solely by the veteran, may not be disregarded.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005). 

Although the veteran attributes his low back disability to 
active service, he is not a trained medical professional.  
Lay statements are competent evidence with regard to 
descriptions of symptoms of disease or disability or an 
injury, but when the determinative issue involves a question 
of medical diagnosis or causation, as here, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  38 C.F.R. § 3.159; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, his 
statements may determine when symptoms arose, but not why 
they arose.  No medical evidence that tends to relate low 
back pain to active service has been submitted.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
residuals of a low back injury is therefore denied.  


ORDER

Service connection for residuals of a low back injury is 
denied.


REMAND

As mentioned earlier, a medical opinion based upon inaccurate 
factual premises is entitled to no probative weight.  Reonal, 
5 Vet. App. at 461.  A July 2007 VA respiratory disease 
examination report dissociates the veteran's asbestos 
exposure from his current lung cancer.  The examiner, 
however, noted that the veteran had no respiratory symptom 
until one year ago.  In sharp contrast, the claims files 
reflect hospitalization for shortness of breath in 1998 and 
findings that were consistent with asbestosis and asbestosis-
related disease in April 2003.  See April 2003 pulmonology 
report from R. Harron, M.D. 

The July 2007 VA respiratory diseases examiner also remarked 
that there is no known association between asbestos exposure 
and carcinoid lung tumors.  In sharp contrast, Dorland's 
Medical Dictionary defines asbestosis as "a form of lung 
disease (pneumoconiosis) caused by inhaling fibers of 
asbestos and marked by interstitial fibrosis of the lung 
varying in extent from minor involvement of the basal areas 
to extensive scarring; it is associated with pleural 
mesothelioma and bronchogenic carcinoma," Dorland's 
Illustrated Medical Dictionary 146 (28th ed. 1994).  The July 
2007 VA examiner did not clearly indicate that the resected 
lung tumor was not malignant.

In the July 2006 REMAND, the Board requested that the 
examiner offer an etiology opinion for each respiratory 
disability found.  The examiner noted that November 2006 
pulmonary function tests "were greater than 100 percent of 
predicted in all categories."  These pulmonary function 
tests, however, are not of record.  They should be located 
and associated with the claims files.  

Finally, while the July 2007 VA examiner noted that the 
November 2006 pulmonary function tests were greater than 100 
percent of predicted in all categories, the July 2007 VA 
pulmonary function test reflects that the forced vital 
capacity (FVC) was only 66 percent of predicted value.  Thus, 
clarification is necessary to reconcile the sharply differing 
pulmonary function test results.  38 C.F.R. § 4.2 (If an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.); Bierman v. Brown, 
6 Vet. App. 125, 129 (1994).

The case is therefore REMANDED for the following action:

1. The AOJ should obtain the November 
2006 VA pulmonary function tests that are 
mentioned in the July 2007 VA respiratory 
examination report and associate these 
test results with the claims files.  

2.  The AOJ should return the claims 
files and the July 2007 VA lung disease 
examination report to the July 2007 VA 
respiratory diseases examiner for 
clarification.  The examiner is asked to 
review the claims files including a 
September 1998 private hospital report 
for shortness of breath, an April 2003 
private evaluation for asbestosis, and a 
July 2007 VA pulmonary function test that 
indicates an FVC of 66 percent of 
predicted value, and then clarify whether 
the veteran has a current respiratory 
disability that is at least as likely as 
not (50 percent or greater probability) 
associated with asbestos exposure during 
active service.  

Because the July 2007 VA examiner 
professed no known relationship between 
asbestos exposure and carcinoid-type 
tumors, the examiner is also asked to 
distinguish the tumor found in the 
veteran's lungs and those tumors that 
might be associated with asbestos.  

The examiner should provide a rationale 
for any conclusion in a legible report.  
The veteran may be reexamined if 
necessary.  If the specified examiner is 
not available, a qualified substitute may 
be used.  

3.  After any indicated corrective action 
has been completed, the AOJ should review 
the record and re-adjudicate the claim.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


